SUMMARY ORDER

Nan Yan Huang appeals from a July 18, 2003 judgment entered by the United States District Court for the Eastern District of New York (Johnson, /.), dismissing her complaint as frivolous. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues. Appearances by appellees are limited to denying service of the summons and complaint or the appellant’s brief, or both.
We affirm for substantially the reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.